

 
SECOND AMENDMENT TO 
 
 
ANHYDROUS AMMONIA SALES AGREEMENT 
 
 
THIS SECOND AMENDMENT TO ANHYDROUS AMMONIA SALES AGREEMENT (this “Second
Amendment”) is dated November 3, 2006 and effective July 1, 2006 (the “Effective
Date”), by and between Koch Nitrogen Company (“KNC”), Koch Nitrogen
International Sàrl (KNI”) and collectively with KNC, “Koch”) and El Dorado
Chemical Company (“Buyer”).
 
 
W I T N E S S E T H : 
 
 
WHEREAS, Koch and Buyer are parties to that certain Anhydrous Ammonia Sales
Agreement dated March 9, 2005, as amended by that certain First Amendment to
Anhydrous Ammonia Sales Agreement effective August 29, 2005 (collectively the
“Agreement”), and Koch and Buyer mutually desire to further amend the Agreement
as hereinafter provided.
 
 
NOW, THEREFORE, in consideration of the mutual covenants and premises herein set
forth and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
 
1. DEFINED TERMS. Capitalized terms used but not defined herein shall have the
meaning given to such terms in the Agreement.
 
 
2. TERM. Section II TERM of the Agreement shall be deleted in its entirety and
replaced as follows:
 
 
“Term The term of this Agreement (the “Term”) shall commence on 12:01 a.m.
central time on January 3, 2005 and shall terminate at 11:59 p.m. on December
31, 2008, unless terminated earlier in accordance with this Agreement.”
 
 
3. PRICE. Effective upon the Effective Date, subsections B. and C. of Section VI
PRICE of the Agreement, shall be deleted in their entirety and replaced as
follows:
 
 
“B. Adder. The Adder shall be *** per short ton. However if the Ammonia Pipeline
Transportation Charge is modified as set forth in Section VI C. of the
Agreement, the parties agree to modify the Adder as set forth in Section VI C.”
 
 


 
 
“C.
Ammonia Pipeline Transportation Charge
. The Ammonia Pipeline Transportation Charge per short ton shall be *** per
short ton from Taft, Louisiana or Sterlington, Louisiana to the Delivery Point
for pipeline deliveries. In the event the Ammonia Pipeline Tariff rate changes
for Taft, Louisiana, then the Ammonia Pipeline Transportation Charge for both
injection points shall be changed to the revised Ammonia Pipeline Tariff rate as
published for Taft, Louisiana. Notwithstanding the foregoing, starting January
1, 2007, for the first increase of the Ammonia Pipeline Transportation Charge in
each calendar year of the Term, Seller will, up to a maximum


 
 
1
 
 
PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED FROM THIS PUBLIC FILING PURSUANT TO
A REQUEST BY THE COMPANY FOR CONFIDENTIAL TREATMENT BY THE SECURITIES AND
EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION FOR PURPOSES OF SUCH
REQUEST. 
 
 
***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST. 
 
 


 
 
of ***, decrease the amount of the Adder by an amount equal to one-half (1/2) of
the total increase in the Ammonia Pipeline Transportation Charge. For any other
increases of the Ammonia Pipeline Transportation Charge in the same calendar
year, the Adder shall not be changed.”
 
 


 
 
4. RATIFICATION OF AGREEMENT. Except as expressly amended herein, the terms,
covenants and conditions of the Agreement shall remain in full force and effect
without modification or amendment, and the parties hereto ratify and reaffirm
the same in its entirety.
 
 
5. MISCELLANEOUS. This Second Amendment shall be governed by and construed in
accordance with the laws of the State of Kansas, without regard to the conflicts
of laws principles. In the event that the terms of the Agreement conflict or are
inconsistent with those of this Second Amendment, the terms of this Second
Amendment shall govern. The provisions of this Second Amendment shall be binding
upon, and shall inure to the benefit of, the parties hereto and each of their
respective representatives, successors, and assigns. This Second Amendment may
be executed in counterparts, each of which shall be deemed an original and all
of which together shall constitute one and the same agreement.
 
 


 
 
2
 
 
***INDICATES CERTAIN INFORMATION IN THIS DOCUMENT WHICH HAS BEEN OMITTED FROM
THIS PUBLIC FILING PURSUANT TO A REQUEST BY THE COMPANY FOR CONFIDENTIAL
TREATMENT BY THE SECURITIES AND EXCHANGE COMMISSION. THE OMITTED INFORMATION HAS
BEEN FILED SEPARATELY WITH THE SECRETARY OF THE SECURITIES AND EXCHANGE
COMMISSION FOR PURPOSES OF SUCH REQUEST. 
 
 


 
 
IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
on the day and year first written above and effective on the Effective Date.
 
 
KOCH NITROGEN COMPANY 
 
 
By:___________________________________________
 
 
Name:________________________________________
 
 
Title:_________________________________________
 
 
KOCH NITROGEN INTERNATIONAL 
 
 
SÀRL 
 
 
By:__________________________________________
 
 
Name:________________________________________
 
 
Title:_________________________________________
 
 
EL DORADO CHEMICAL COMPANY 
 
 
By:__________________________________________
 
 
Name:________________________________________
 
 
Title:_________________________________________
 